Title: To Benjamin Franklin from Robert Morris, 2 October 1783
From: Morris, Robert
To: Franklin, Benjamin


          
            Dear Sir
            Philada. October 2d. 1783
          
          This Letter will either be delivered or forwarded to you by a most Worthy Gentn. Nathl. Gorham Esqr. of Boston for whose Public & private Character I have the highest respect, This Gentn has served as Member & Speaker of the Massachusetts assembly. & lately he had a pretty long Campaigne in Congress where I had that opportunity of knowing the integrity of his Conduct & the Soundness of his judgement that did not fail to inspire me with Strong personal Attachment it is probable that he will make some proposals to the Court for supplying their Marine with Masts & Spars & in this business he is associated with Thos. Russell & Wm Burgess Esqrs of Boston and John Langdon Esqr of Portsmouth in New Hampshire all Gentn of that Character & Solidity which ought to give Weight to what they offer.
          They were kind enough to invite me to join them, but not suiting my situation & Views I declined it, I am however equally desirous of promoting their Interest and hope what I have Said may procure them your favourable aid. I will engage the Chevr La Luzerne to write in their favour. You always have my best Wishes for I am very Sincerely Dear Sir Your Affectionate Friend & Obedt. humble servt.
          
            Robt Morris
            His Excy Benjn. Franklin Esqr Minister de Passy
          
          
          Addressed: His Excy / Benjn. Franklin Esqr. / Minister Plenipy at the Court of Versailles
          Notation: R Morris
        